Citation Nr: 1515073	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  11-32 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence was submitted to reopen a previously denied claim for entitlement to service connection for low white blood cell count/leukopenia.

2.  Whether new and material evidence was submitted to reopen a previously denied claim for entitlement to service connection to bilateral hand and arm numbness.

3.  Entitlement to service connection for bilateral cervical radiculopathy.

4.  Entitlement to service connection for bilateral carpal tunnel syndrome.

5.  Entitlement to service connection for erectile dysfunction.

6.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service connected posttraumatic stress disorder (PTSD).  

7.  Entitlement to a disability evaluation in excess of 30 percent for a right total knee replacement.

8.  Entitlement to a disability evaluation in excess of 30 percent for a left total knee replacement.

9.  Entitlement to a disability evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity.

10.  Entitlement to a disability evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity.  

11.  Entitlement to a disability evaluation in excess of 50 percent for PTSD.


REPRESENTATION

Appellant represented by:	Jeremy S. Montgomery, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION


The Veteran served on active duty from March 1969 to May 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  
 
The Veteran testified before the undersigned Acting Veterans Law Judge at an October 2014 videoconference hearing, and a transcript of this hearing is of record.  

The issues of entitlement to an initial disability evaluation in excess of 10 percent for left and right ankle disabilities have been raised by the record at the Veteran's videoconference hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection bilateral cervical radiculopathy, bilateral carpal tunnel syndrome, erectile dysfunction, and obstructive sleep apnea, as well as higher disability evaluations for right and left knee replacements, bilateral peripheral neuropathy of the lower extremities, and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An October 2008 Board decision denied entitlement to service connection for a low white blood cell count/leukopenia.

2.  Evidence received since the October 2008 Board decision is not new and material, and the Veteran's claim cannot be reopened.

3.  An August 2006 RO decision denied entitlement to service connection for numbness of the hands and arms; the Veteran did not appeal or submit new and material evidence within one year of the decision.

4.  Evidence received since the August 2006 RO decision is new and material and the Veteran's claim is reopened.


CONCLUSIONS OF LAW

1.  The October 2008 Board decision that denied entitlement to service connection for low white blood cell count/leukopenia is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence has not been received since the October 2006 Board decision, and the Veteran's claim for entitlement to service connection for low white blood cell count/leukopenia cannot be reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The August 2006 RO decision that denied entitlement to service connection for numbness of hands and arms is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014).

4.  New and material evidence has been received since the August 2006 RO decision, and the Veteran's claim for entitlement to service connection for numbness in the arms and hands is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

New and Material Evidence

The Veteran's original claim for entitlement to service connection for arm and hand numbness was denied in an August 2006 RO decision.  His original claim for low white blood cell count/leukopenia was denied in an October 2008 BVA decision.  The Veteran did not appeal either decision and they became final.  The Veteran's current claims come before the Board on appeal from an August 2009 RO decision.  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  However, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Hence, before reaching the issue of whether service connection is warranted, the Board must first determine whether the claim may be reopened.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Rather, the reasons for the final disallowance must be considered in determining whether the newly submitted evidence is material.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a reason for that last final disallowance of the claim.  Id.  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.  

The RO denied the appellant's prior claim for entitlement to service connection for arm and hand numbness because there was no evidence that the Veteran's condition had onset in service or was caused or aggravated by the Veteran's active military service.  Thus, for evidence in this case to be considered new and material, it must show that the Veteran's arm and hand numbness is related to service.

Since August 2006, neurological testing has established that the Veteran suffers from cervical radiculopathy, as well as bilateral carpal tunnel syndrome.  The Veteran has submitted a letter from a Dr. R.D., who opined that "[the Veteran's] military activities including parachuting from plane contributed significantly to development of degenerative joint disease of the lower and upper extremities."  Although Dr. R.D. mistakenly states that the Veteran parachuted from planes, his opinion does suggest that there is a relationship between the physical trauma of the Veteran's service and his current complaints of upper extremity numbness, which at least triggers the duty to obtain a clarifying medical opinion.  Accordingly, this evidence is considered new and material.  The Veteran's prior claim for entitlement to service connection for bilateral upper extremity numbness is reopened, and is addressed in the Remand section below.  

The Board denied the appellant's prior claim for entitlement to low white blood cell count/leukopenia because there was no evidence that the Veteran's condition had onset in service or was caused or aggravated by the Veteran's active military service, to include exposure to herbicides.  Thus, for evidence in this case to be considered new and material, it must show that the Veteran's leukopenia is related to service.

The Board notes that in the past, the Veteran has asserted (incorrectly) that his low white blood cell count, diagnosed as leukopenia, is also known as CLL, or chronic lymphocytic leukemia, which is related to Agent Orange.  Since the Board's October 2008 decision all chronic B-cell leukemias, including, but not limited to hairy cell leukemia and CLL have been determined by VA to be related to herbicide agents and subject to presumptive service connection under 38 C.F.R. §§ 3.307 and 3.309.  At his October 2014 videoconference hearing, the Veteran again claimed that he has a diagnosis of leukemia.  However, while this could be considered new evidence, it is not material, as the Veteran has never actually been diagnosed with any form of leukemia.  Although abnormal white blood cell counts may be a symptom of illness, including leukemia, there is no evidence that in this case, the Veteran has leukemia, or indeed any other serious medical condition, that can be attributed to his leukopenia.  Although leukopenia and leukemia sound similar, they are not the same disability, despite the fact that the Veteran continues to use the terms as though they are interchangeable.  The record clearly show that the Veteran has been diagnosed with chronic leukopenia, specifically a type of leukopenia called neutropenia, and not any form of leukemia.  

Private medical records submitted by the Veteran since October 2008 characterize the Veteran's chronic leukopenia as idiopathic (of unknown etiology), stable, and largely asymptomatic.  The Veteran has not submitted any evidence showing either that this condition had onset in service or that it is related to his military service, to include exposure to herbicide agents.  Accordingly, as new and material evidence has not been submitted, the Veteran's previously denied claim for entitlement to service connection for a low white blood cell count/ leukopenia cannot be reopened.  

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  With respect to claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  The letter must also inform the Veteran of the bases of the prior denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Here, the Veteran was provided with the relevant notice and information in a June 2009 letter.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a videoconference hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).


ORDER

As new and material evidence has not been received, the Veteran's previously denied claim for entitlement to service connection for an abnormal white blood cell count/leukopenia cannot be reopened.

As new and material evidence has been received, the Veteran's previously denied claim for entitlement to service connection for bilateral hand and arm numbness is reopened.  


REMAND

The Veteran is seeking entitlement to service connection for numbness of the bilateral hands and arms, as well as erectile dysfunction and obstructive sleep apnea.

The record reflects that the Veteran has been diagnosed with cervical radiculopathy, as well as bilateral carpal tunnel syndrome, both which could cause the Veteran's symptoms of numbness, tingling, and weakness in the upper extremities.  

In September 2012, a private physician, Dr. R.D., opined that the Veteran's degenerative joint disease of the upper and lower extremities was related to the Veteran's parachuting out of planes in service.  However, there is no evidence in the Veteran's service personnel records that he was jump-qualified.  These records do not reflect participation in airborne training or the award of a parachutist's badge.  Based on a review of the Veteran's statements to VA, it appears that when the Veteran reported that he jumped out of aircraft, he meant that as an infantryman in Vietnam, he was frequently transported via aircraft and would exit these aircraft by jumping from them to the ground wearing full combat gear which was very heavy, placing stress on his joints and spine.  

The Board notes that the Veteran's personnel records corroborate his training and service as an infantryman, as well as his participation in combat during his deployment in Vietnam.  The Board finds that carrying heavy packs and body armor for long periods of time under physically demanding circumstances, including long marches and jumping from helicopters, would be consistent with the circumstances of the Veteran's service.  See 38 U.S.C.A. § 1154 (West 2014).  Accordingly, the Board finds that a remand is warranted to address the possibility that the physical demands of the Veteran's service caused or contributed to a cervical spine disability, including cervical radiculopathy.  On remand, the Veteran should be afforded a VA examination of his cervical spine radiculopathy to address whether it is at least as likely as not related to his active military service.  Dr. R.D. should also be given an opportunity to clarify his opinion.  See Savage v. Shinseki, 24 Vet. App. 259 (2011).

Regarding the Veteran's bilateral carpal tunnel syndrome, the RO did not specifically address whether there is any relationship between the Veteran's carpal tunnel syndrome and his active military service.  However, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court), clarified the scope of a claim on appeal by holding that when a claimant makes a claim, he/she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  The Court in Clemons held that that the scope of a disability claim includes any disability that may reasonably be encompassed by the Veteran's description of the claim, reported symptoms, and other information of record.  In the instant case, the Veteran has sought service connection for numbness in his hands and arms, rather than a specific disability, and the Veteran's bilateral carpal tunnel syndrome may be responsible for at least some of the Veteran's neurological symptoms.  Accordingly, on remand, the Veteran should be afforded a VA examination to determine if this disability is related to his active military service.  

The Veteran is also seeking entitlement to service connection for erectile dysfunction.  The Veteran has previously argued that this condition was caused by the medications he takes to treat his service connected disabilities, in particular the use of Prozac to treat his PTSD.  At his October 2014 videoconference hearing, the Veteran raised the argument that his erectile dysfunction is secondary to his service connected PTSD.  As this theory of entitlement has not been previously addressed, the Board finds that a remand is warranted for additional development, to include a VA medical opinion.   

Lastly, the Veteran is seeking entitlement to service connection for obstructive sleep apnea, to include as secondary to his service connected PTSD.  In May 2010, a VA examiner opined that the Veteran's obstructive sleep apnea was less likely than not caused by his service connected PTSD; however, the examiner failed to address whether the Veteran's sleep apnea was permanently aggravated (worsened) by any of his service connected disabilities, to include his PTSD.  Accordingly, on remand, the Veteran should be afforded a new VA examination to address this issue.  

Finally, the Veteran is seeking higher disability evaluations for his service connected bilateral total knee replacements, bilateral peripheral neuropathy of the lower extremities, and PTSD.  The Veteran was last afforded VA examinations of these disabilities in March 2013 and there are no VA outpatient treatment records more recent than April 2013 of record.  Where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  An examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

On remand, the Veteran should be afforded new VA examinations of his service connected disabilities and his most recent VA outpatient treatment records should be associated with his claims file.  

Accordingly, the case is REMANDED for the following action:

1. Associate the Veteran's VA outpatient treatment records after April 2013 with his claims folder.

2. Once this is done, the RO should schedule the Veteran for VA examinations of his right total knee replacement, left total knee replacement, peripheral neuropathy of the right lower extremity, peripheral neuropathy of the left lower extremity, and PTSD.  The examiners should note any functional impairment caused by the Veteran's disabilities, including a full description of the effects of his disabilities upon his ordinary activities, if any.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3. The RO should also schedule the Veteran for a VA examination of his cervical radiculopathy and bilateral carpal tunnel syndrome.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

For each peripheral nerve condition affecting the Veteran's upper extremities, the examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's disability had onset in service or was caused or permanently aggravated by the Veteran's active military service.

Because the Veteran is a combat veteran, the examiner should consider the conditions and physical hardships of his military service, to include his account that he carried heavy gear during his deployment in Vietnam and jumped out of helicopters carrying this gear.  See 38 U.S.C.A. § 1154.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

4. The RO should also schedule the Veteran for a VA examination of his obstructive sleep apnea.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's sleep apnea had onset in service or was caused or permanently aggravated by the Veteran's active military service.  The examiner should address whether the Veteran's sleep apnea was caused or permanently aggravated by his service connected disabilities, to include his service connected PTSD.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

5. The RO should also schedule the Veteran for a VA examination of his erectile dysfunction.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's erectile dysfunction had onset in service or was caused or permanently aggravated by the Veteran's active military service.  The examiner should address whether the Veteran's sleep apnea was caused or permanently aggravated by his service connected disabilities, to include his service connected PTSD.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

6. When the development requested has been completed, and the RO has ensured compliance with the requested actions, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


